Title: To Thomas Jefferson from Abbé Morellet, 23 October 1787
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
mardi. 23 octob.

Un homme de mes amis qui a servi les etats unis avec zèle et à qui vous aves montré de l’estime me prie de m’interesser auprès de vous pour lui faire payer des arrerages qui lui sont dûs sur les engagemens que les etats ont pris avec les officiers comme lui. Sa lettre explique ses demandes mieux que je ne pourrois faire, la petite note qui y est jointe les presente encore d’une maniere plus precise. Ayes la bonté d’examiner l’une et l’autre et de me faire savoir ce que je dois lui répondre. Je suis bien malheureux de ne pouvoir aller chercher la réponse moi même. Beaucoup d’occupations m’empechent de profiter de cette occasion d’aller vous voir et vous renouveller les assurances du respect avec lequel je suis Monsieur Votre très humble et très obeissant Serviteur

L’abbé Morellet

